DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i. 	liver cancer, breast cancer, lung cancer, ovarian cancer, gastric cancer, bladder cancer, pancreatic cancer, endometrial cancer, colon cancer, kidney cancer, esophageal cancer and prostate cancer (e.g. Claim 15) 
Applicant is required, in reply to this action, to elect a single species (e.g. from group i, elect liver cancer) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a method for treating or delaying progression of cancer in an individual, comprising administering an effective amount of a PD-1 axis binding antagonist and a GPC3 targeting agent, the method comprises (i) a loading period within which the GPC3 targeting agent is administered, followed by (ii) a maintenance period within which the PD-1 axis binding antagonist and the GPC3 targeting agent are administered., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grosset (WO 2017/005771 A1, published 1/12/2017) further in view of Ohtomo (US 2015/0285806 A1, published 10/8/2015), and Green (Hosp Pharm. 2016;51(10):810-814., published November 2016). 
	Grosset discloses the use of glypican-3-targeting miRNAs for treating liver cancer, in combination with drugs targeting PD-1 or PD-L1 such as for example pembrolizumab, nivolumab, atezolizumab (Claim 1, 4, and 6; Page 2, line 25). 
	Grosset does not teach (i) a loading period within which the GPC3 targeting agent is administered, followed by (ii) a maintenance period within which the PD-1 axis binding antagonist and the GPC3 targeting agent are administered.
	These deficiencies are made up for by Ohtomo and Green.
	Ohtomo discloses a method for treating cancer, comprising administering a GPC3-targeting drug to a cancer patient, wherein the GPC3-targeting drug comprises an anti-GPC3 antibody (paragraph 0188; Claim 15, Claim 25).
	Ohtomo discloses GC33 (also known as codrituzumab) as a recombinant humanized IgG1 monoclonal antibody capable of binding to human GPC3 with high affinity (Example 1) which was administered as part of the GPC3-targeting treatment (Example 2). Ohtomo discloses that in regards to GC33 in patients with HCC, a fixed maintenance dose of 1600 mg was administered every other week after administration of two loading doses at a 1-week interval (Example 7).
	Green discloses that atezolizumab is a monoclonal immunoglobulin G antibody that binds to and inhibits the programmed death ligand 1 (PD-L1) which is expressed in a variety of tumors (Page 810, Mechanism of Action). Green further discloses a therapeutic regimen of atezolizumab wherein atezolizumab is administered intravenously every 3 weeks, at a fixed dose of 1200 mg.
	It would have been obvious to one of ordinary skill in the art to modify the method of Grosset, to use the anti-GPC3 antibody, GC33, for treating liver cancer, as taught by Ohtomo, and to use atezolizumab, as taught by Green. One would be motivated to do so, as Grosset teaches treating liver cancer with a GPC3 targeting agent and a PD1 axis binding antagonist, and Ohtomo teaches that GC33, a GPC3 targeting agent which is an anti-GPC3 antibody, is an effective way to treat HCC, a type of liver cancer. Further, Green teaches that atezolizumab, a PD1 axis binding antagonist, is effective in treating a variety of cancers. Further, one would have a reasonable expectation of success, since GC33 was known to effectively treat cancer, and PD1 axis binding antagonists, such as atezolizumab, were also known in the arts to treat cancer, and further, as shown in Grosset, a GPC3 targeting agent in combination with a PD1 axis binding antagonist was also known in the arts to treat liver cancer.
	It would have been further obvious to modify the method above, to further comprise of a fixed maintenance dose of 1600 mg of GC33 administered every other week after administration of two loading doses at a 1-week interval. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known dosage regimen shown to be effective in treating liver cancer.
	It would have been further obvious to modify the method above, to further comprise of a therapeutic regimen of atezolizumab wherein atezolizumab is administered intravenously every 3 weeks, at a fixed dose of 1200 mg, after the loading doses.  One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known dosage regimen shown to be effective in treating cancer. 
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
During a telephone conversation with Kenley K. Hoover on 11/18/2021 a provisional election was made without traverse to prosecute the species of liver cancer.  Affirmation of this election must be made by applicant in replying to this Office action. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-13, 15-21 are pending.

Claims 1-13, 15-21 are under examination.
Priority
	This application is a national stage entry (371) of PCT/JP2018/036161. Filed 9/19/2018, and claims priority from Japanese application JP2017-180008, filed 9/20/2017, which has been acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 3/19/2020 is acknowledged, and has been considered. A signed copy is attached hereto.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-16, 18, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The basis for this rejection is that the terms “antagonist” and “agent” encompass a genus of compounds, which are not adequately described in the specification.
Claim 1 is drawn to a method for treating or delaying progression of cancer in an individual, comprising administering an effective amount of a PD-1 axis binding antagonist and a GPC3 targeting agent, the method comprises (i) a loading period within which the GPC3 targeting agent is administered, followed by (ii) a maintenance period within which the PD-1 axis binding antagonist and the GPC3 targeting agent are administered.
All of the claims either directly or indirectly depend on claim 1.
The term “antagonist” is interpreted to encompass any compound. Thus the phrase “PD-1 axis binding antagonist” encompasses compounds that are only defined functionally. The entire genus of antagonists include compounds such as proteins, peptides, small molecules, and nucleic acids.
The term “agent” is interpreted to encompass any compound. Thus the phrase “GPC3 targeting agent” encompasses compounds that are only defined functionally. The entire genus of agents include compounds such as proteins, peptides, small molecules, and nucleic acids.
The specification discloses examples of PD-1 axis binding antagonists as MDX-1106 (nivolumab), MK-3475 (pembrolizumab, lambrolizumab), CT-011 (pidilizumab), PDR001, REGN2810, BGB A317, SHR-1210, AMP-514 (MEDI0680), AMP-224, YW243.55.S70, Atezolizumab, MPDL3280A, MDX-1105, avelumab, MEDI4736 (durvalumab), an anti-PD-L1 antibody comprising a heavy chain comprising HVR-H1 sequence of SEQ ID NO:19, HVR-H2 sequence of SEQ ID NO:20, and HVR-H3 sequence of SEQ ID NO:21; and/or a light chain comprising HVR-L1 sequence of SEQ ID NO:22, HVR-L2 sequence of SEQ ID NO:23, and HVR-L3 sequence of SEQ ID NO:24, and an anti-PD-L1 antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:25 or 26 and/or a light chain variable 
The specification only discloses GPC3 targeting agents which are anti-GPC3 antibodies (i.e. codrituzumab, also known as GC33, and 1G12) in paragraphs [0138]-[0149], Example 6, and Table 7. 
Further, the state of the art at the time the application was filed regarding PD-1 axis binding antagonists does not disclose any other type of compounds or molecules that have the claimed function, other than PD-L1 antibodies (Sun, L., Zhang, L., Yu, J. et al. Clinical efficacy and safety of anti-PD-1/PD-L1 inhibitors for the treatment of advanced or metastatic cancer: a systematic review and meta-analysis. Sci Rep 10, 2083 (2020); Table 1). The state of the art discloses that “further research is required to elucidate the long-term efficacy and safety of anti-PD-1/PD-L1 inhibitors, and also to identify which patients would benefit the most from treatment with these agents” (Discussion; last paragraph), indicating the unpredictability associated with PD-1 axis binding antagonists.
The state of the art at the time the application was filed regarding GPC3 Targeting therapies does not disclose any other type of compounds or molecule that have the claimed function, other than anti-GPC3 antibodies and anti-GPC3 CAR-T cells (Nishida T, Kataoka H. Glypican 3-Targeted Therapy in Hepatocellular Carcinoma. Cancers (Basel). 2019;11(9):1339. Published 2019 Sep 10); Table 1 and Table 2). The state of the art further discloses that “To develop a safer and more effective GPC3-targeted treatment, it is still necessary to clarify GPC3’s molecular functions, transcriptional regulation, and post-transcriptional modification, including shedding from the cell surface” (Conclusions and Future Perspectives), indicating the unpredictability associated with GPC3 targeting therapies.
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.

Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
Claims 1-13, 15-16, 18, and 20-21, recite “PD-1 axis binding antagonist”. The claims are therefore directed to a method for treating or delaying progression of cancer in an individual, comprising administering an effective amount of the genus of PD-1 axis binding antagonists and a genus of GPC3 targeting agents, the method comprises (i) a loading period within which the genus of GPC3 targeting agents are administered, followed by (ii) a maintenance period within which the genus of PD-1 axis binding antagonists and the genus of GPC3 targeting agents are administered. The specification only discloses PD-1 axis binding antagonists and GPC3 targeting agents which are antibodies
Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “PD-1 axis binding antagonists” and “GPC3 targeting agents” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  The disclosed MDX-1106 (nivolumab), MK-3475 (pembrolizumab, lambrolizumab), CT-011 (pidilizumab), PDR001, REGN2810, BGB A317, SHR-1210, AMP-514 (MEDI0680), AMP-224, YW243.55.S70, Atezolizumab, MPDL3280A, MDX-1105, avelumab, MEDI4736 (durvalumab), an anti-PD-L1 antibody comprising a heavy chain comprising HVR-H1 sequence of SEQ ID NO:19, HVR-H2 sequence of SEQ ID NO:20, and HVR-H3 sequence of SEQ ID NO:21; and/or a light chain comprising HVR-L1 sequence of SEQ ID NO:22, HVR-L2 sequence of SEQ ID NO:23, and HVR-L3 sequence of SEQ ID NO:24, and an anti-PD-L1 antibody comprises a heavy chain variable region 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of PD-1 axis binding antagonists and the genus of GPC3 targeting agents, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of PD-1 binding antagonists and the genus of GPC3 targeting agents. 
Applicant was only in possession of following antagonists:
The PD-1 axis binding antagonist which is an antibody.
The GPC3 targeting agent which is an antibody.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosset (WO 2017/005771 A1, published 1/12/2017) further in view of Ohtomo (US 2015/0285806 A1, published 10/8/2015), Green (Hosp Pharm. 2016;51(10):810-814., published November 2016) and Nakano (US 7,919,086 B2, Date of Patent - 4/5/2011), further evidenced by Schiff (US 2019/0309071 A1, published 10/10/2019).
	In regards to claims 1-13, 15-21, Grosset discloses the use of glypican-3-targeting miRNAs for treating liver cancer, in combination with drugs targeting PD-1 or PD-L1 such as for example pembrolizumab, nivolumab, atezolizumab (Claim 1, 4, and 6; Page 2, line 25). Grosset further teaches that the pharmaceutical compositions can be administered via subcutaneous injection (Page 22, line 8).

	Grosset does not teach the claimed dosage regimens.
	Grosset does not teach the administration of the PD-1 axis binding antagonist and/or the GPC3 targeting antibody within the loading period and/or the maintenance period is by intravenous injection or infusion.
	Grosset does not teach that the PD-1 axis binding antagonist is an anti PD-L1 antibody, Atezolizumab.
	Grosset does not teach that the GPC3 targeting agent is an anti GPC3 antibody, Codrituzumab.
	These deficiencies are made up for by Ohtomo and Green.
	Ohtomo discloses a method for treating cancer, comprising administering a GPC3-targeting drug to a cancer patient, wherein the GPC3-targeting drug comprises an anti-GPC3 antibody (paragraph 0188; Claim 15, Claim 25).
	Ohtomo discloses GC33 (also known as codrituzumab) as a recombinant humanized IgG1 monoclonal antibody capable of binding to human GPC3 with high affinity (Example 1) which was administered as part of the GPC3-targeting treatment (Example 2). Ohtomo discloses that in regards to GC33 in patients with HCC, a fixed maintenance dose of 1600 mg was administered every other week after administration of two loading doses at a 1-week interval (Example 7).
	Green discloses that atezolizumab is a monoclonal immunoglobulin G antibody that binds to and inhibits the programmed death ligand 1 (PD-L1) which is expressed in a variety of tumors (Page 810, Mechanism of Action). Green further discloses a therapeutic regimen of atezolizumab wherein atezolizumab is administered intravenously every 3 weeks, at a fixed dose of 1200 mg.

	It would have been further obvious to modify the method above, to further comprise of a fixed maintenance dose of 1600 mg of GC33 administered every other week after administration of two loading doses at a 1-week interval. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known dosage regimen shown to be effective in treating liver cancer.
	It would have been further obvious to modify the method above, to further comprise of a therapeutic regimen of atezolizumab wherein atezolizumab is administered intravenously every 3 weeks, at a fixed dose of 1200 mg.  One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known dosage regimen shown to be effective in treating cancer.
	Further, in regards to claim 6 and 9, while the references do not specifically teach the last administration of the GPC3 targeting agent within the loading period is separated in time from the first administration of the PD-1 axis binding antagonist or the GPC3 targeting agent within the maintenance period by 2 to 4 days and do not teach administration of approximately 1,600 mg/body of the GPC3 st maintenance dose would be equivalent to the 3rd dose administered in total), to be between 2 to 4 days after the administration of the first two weekly loading doses and to optimizing the frequency of administration of 1600 mg of GC33 every other week to every week. 
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures.
	As evidenced by Schiff, instant SEQ ID NO: 25, is identical to Schiff SEQ ID NO: 7, which correspond to the heavy chain variable region of Atezolizumab. Further, instant SEQ ID NOs: 19-21 are 
Instant SEQ ID NO: 25 against Schiff SEQ ID NO: 7

    PNG
    media_image1.png
    118
    604
    media_image1.png
    Greyscale

	As evidenced by Schiff, instant SEQ ID NO: 4, is identical to Schiff SEQ ID NO: 8, which corresponds to the light chain variable region of Atezolizumab. Further, instant SEQ ID NOs: 22-24 are identical to Schiff SEQ ID NOs: 4-6, which correspond to the HVR-L1, HVR-L2, and HVR-L3 regions of Atezolizumab.
Instant SEQ ID NO: 4 against Schiff SEQ ID NO: 8

    PNG
    media_image2.png
    115
    581
    media_image2.png
    Greyscale

	As evidenced by Nakano, Nakano SEQ ID NO: 62, corresponding to the heavy chain variable region of GC33, comprises instant SEQ ID NOs: 42-44.
Instant SEQ ID NOs: 42-44 against Nakano SEQ ID NO: 62

    PNG
    media_image3.png
    147
    483
    media_image3.png
    Greyscale


Instant SEQ ID NOs: 45-47 against Nakano SEQ ID NO: 73

    PNG
    media_image4.png
    154
    451
    media_image4.png
    Greyscale


	In regards to claim 19, instant SEQ ID NO: 50 is identical to Nakano SEQ ID NO: 90. Nakano teaches SEQ ID NO: 90 is a modified H chain of humanized GC33 (Example 24, column 50).
Instant SEQ ID NO: 50 against Nakano SEQ ID NO: 90

    PNG
    media_image5.png
    120
    445
    media_image5.png
    Greyscale


	Instant SEQ ID NO: 52 is identical to Nakano SEQ ID NO: 205. Nakano teaches SEQ ID NO: 205 is a modified L chain of a humanized GC33 (Example 25, column 51-52).
Instant SEQ ID NO: 52 against Nakano SEQ ID NO: 205

    PNG
    media_image6.png
    104
    435
    media_image6.png
    Greyscale



One of ordinary skill in the arts would be motivated to do so as Nakano teaches all these humanized GC33 showed a binding activity equivalent to that of a chimeric antibody having the mouse GC33 variable region and the heat stability of these antibodies was significantly increased (Example 24, Column 50-51). Nakano further teaches that the effect of the deamidation of Asn33 on the binding activity was significant and replacement of Gly34 with another amino acid was used as a method of suppressing deamidation of Asn33 (Example 25, Column 51). One would have had a reasonable expectation of success, as the antibody is a modified version GC33, which showed binding activity equivalent to that of a chimeric antibody having the mouse GC33 variable region.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SUNG MIN YOON/Examiner, Art Unit 1643        

/HONG SANG/Primary Examiner, Art Unit 1643